Title: To James Madison from William Madison, 21 December 1805
From: Madison, William
To: Madison, James


          
            Dear Brother
            Richmd. 21th. Decr. 1805
          
          Inclosed I send you the Weights of 4 Hhds Tobo. inspected in your name. $⟨6⟩;. may be had for them. Yesterday the House of Deligates passed two Resolutions, one expressing their confidence in the President of the US & his Administration, Ays 1⟨6⟩;1. noes 8 the second—their readiness, when Congress shall direct, to join in a contest with any Nation that has injured us, and, “try which party can do the other the most harm,” unanimously. Mr. Taylor will thank you to procure him a Parliamentary Manuel, by Mr. Jefferson, and send it to Richmond. The current price of Tobo. from 30.33/.
          I hope my Sister has entirely recove⟨r⟩;d. Yr &c
          
            Wm Madison.
          
        